

115 HR 6696 IH: TPS Extension Act of 2018
U.S. House of Representatives
2018-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6696IN THE HOUSE OF REPRESENTATIVESSeptember 4, 2018Mr. Coffman introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo extend the temporary protected status of certain nationals of foreign states designated under
			 section 244 of the Immigration and Nationality Act, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the TPS Extension Act of 2018. 2.Extension of temporary protected statusSection 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) is amended by adding at the end the following:
			
 (j)Extension of temporary protected statusNotwithstanding any other provision of this section, in the case of an alien having temporary protected status on the date of the enactment of this subsection, or an alien with an application under subsection (a) pending on such date pursuant to a designation of a foreign state made under subsection (b) before such date, the period in which the alien is granted temporary protected status under this section is deemed to be the period beginning on the date of the enactment of this subsection and ending on September 15, 2021, and the documentation described in subsection (d) shall be valid during such period. The provisions of subsections (c) through (h) shall continue to apply during such period.
				.
		